DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 1) it repeats information given in the title; and 2) the first of two sentences is a single run-on sentence that appears to be a restatement of the independent claim. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trautman et al. (US 20120118565) in view of Willberg et al. (US 20060113077).
Regarding claims 1 and 12: Trautman discloses a process for producing fluids from a subterranean hydrocarbon-bearing formation comprising injecting mobilizing fluid, including a solvent into the hydrocarbon-bearing formation through an injection well and into the hydrocarbon-bearing formation, and producing produced fluids from the  hydrocarbon-bearing formation to a surface through a production well (abstr.; [0104], claim 1). Trautman discusses the solvent injection process and does not address any other operation or work performed on the well or formation. Thus, Trautman does not explicitly disclose discontinuing injecting the mobilizing fluid and injecting a loss circulation material and fluid into one of the injection well and the production well, opening the one of the injection well and the production well to perform work on the one of the injection well and the production well, closing the one of the injection well and the production well. 
Willberg discloses process for workover of a well utilized in producing fluids from a subterranean hydrocarbon formation ([0013], [0014], [0028], [0096]). Willberg 
Trautman, as modified by Willberg, would implicitly disclose discontinuing Trautman’s injection of the mobilizing fluid when it is desired to temporarily shut down the well, and after degradation of the loss circulation material, commencing injecting the 
Regarding claims 2 and 13: Trautman, as modified by Willberg, discloses that the solvent is a diluent (Trautman - abstr.; [0015], [0082]). 
Regarding claims 3 and 14: Trautman, as modified by Willberg, discloses that the solvent comprises one of methane, ethane, propane, butane, pentane, hexane, heptane, octane, and any combination thereof (Trautman - [0104]). 
Regarding claims 5 and 15: Trautman, as modified by Willberg, discloses injecting further loss circulation material after a period of time (Willberg - [0014]). 
Regarding claim 6: Trautman, as modified by Willberg, discloses that the period of time is determined based on one or both of a temperature in the one of the injection well and the production well or a pressure in the one of the injection well and the production well (Willberg - [0014]). 
Regarding claims 8 and 17: Trautman, as modified by Willberg, discloses that the loss circulation material comprises a polymeric material that expands in the one of the injection well and the production well (Willberg - [0029], [0060] - the use of absorbents discloses the expansion limitation). 
Regarding claims 9 and 18: Trautman, as modified by Willberg, discloses that the loss circulation material comprises a material that degrades at a rate dependent on temperature (Willberg - [0029]). 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trautman et al. (US 20120118565) and Willberg et al. (US 20060113077), as applied to claims 1 and 12 above, and further in view of Yang et al. (US 20180112126).
Trautman and Willberg disclose the invention substantially as claimed and as discussed above.
Regarding claims 7 and 16: Trautman, as modified by Willberg, does not explicitly disclose that a volume of the loss circulation material that is injected is determined based on a temperature in the one of the injection well and the production well. Yang discloses that that a volume of the loss circulation material that is injected is determined based on a temperature in the one of the injection well and the production well ([0040]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to understand that a volume of the loss circulation material is dependent on a temperature in the well. As Yang teaches that the required volume is selected based on a desired time before degradation and the well temperature, it would have been within routine skill to select a volume, which based upon a known well temperature, would provide a desired time length of the degradation to allow the well to be reopened. Such a selection would have been predictable with a reasonable expectation for success and no unexpected results. 
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trautman et al. (US 20120118565) and Willberg et al. (US 20060113077), as applied to claims 1 and 12 above, and further in view of Lim et al. (US 20030015321).
Trautman and Willberg disclose the invention substantially as claimed and as discussed above.
In re Aller, J 05 USPQ 233.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trautman et al. (US 20120118565) and Willberg et al. (US 20060113077), as applied to claims 1 and 12 above, and further in view of Stancliffe et al. (US 20160069171).
Trautman and Willberg disclose the invention substantially as claimed and as discussed above.
Regarding claims 11 and 20: Trautman, as modified by Willberg, does not explicitly disclose that a temperature in the one of the injection well and the production well is in a range of about 180°C to about 250°C. Stancliffe discloses that a temperature In re Aller, J 05 USPQ 233.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Miller et al. (US 20150285051), Phan et al. (US 20160304398), Dobson et al. (US 20140051606), Zielinski et al. (US 20180346786), Takahashi (US 20160298017), and Richter et al. (US 20160333680) disclose various recited features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
1/21/2021